Citation Nr: 0208250	
Decision Date: 07/23/02    Archive Date: 07/29/02	

DOCKET NO.  01-04 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of loan guaranty indebtedness in the 
calculated amount of $11,971.75, plus interest.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from July 1971 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

In July 2000 the veteran submitted a written request for 
waiver of loan guaranty indebtedness in the calculated amount 
of $11,971.75, plus interest.  In October 2000 waiver of this 
amount was denied.  The veteran filed a notice of 
disagreement in November 2000 and a statement of the case was 
issued in March 2001.

In May 2001 the veteran submitted a VA Form 9 to the St. 
Petersburg (317) RO, together with additional evidence, 
including copies of a portion of his U.S. Federal income tax 
returns from 1989 through 1992.  These were submitted for the 
purported purpose of refuting a previous RO finding that the 
veteran did not reside at the property which secured the loan 
upon which he defaulted, resulting in the loan guaranty 
indebtedness in the calculated amount of $11,971.75, plus 
interest.

In June 2001 the veteran appeared at a personal hearing, 
before the Committee on Waivers and Compromises at the RO in 
Atlanta, Georgia, and offered testimony relevant to the issue 
currently on appeal.

A supplemental statement of the case will be furnished to the 
appellant when additional pertinent evidence is received 
after a statement of the case or the most recent supplemental 
statement of the case has been issued.  38 C.F.R. § 19.31 
(2001).  The veteran's testimony, as well as the evidence 
submitted with his substantive appeal, are pertinent evidence 
that was not of record at the time of the issuance of the 
statement of the case.  The record does not indicate that the 
veteran has been provided with a supplemental statement of 
the case following the submission of this additional 
pertinent evidence.  Id.

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should provide the veteran with a 
supplemental statement of the case 
addressing all additional pertinent 
evidence of record and any legal 
authority relied upon that was not 
previously cited, the decision, and the 
basis for that decision.  The veteran 
should be afforded the appropriate time 
in which to respond.

Thereafter, subject to appellate procedures, the case should 
be returned, if appropriate, to the Board for further 
consideration.  No action is required by the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).







